 LOCAL 1905, CARPET, LINOLEUM & SOFT TILE LAYERS251opportunity to campaign.And, in any event, the Employer did knowof the nature of the meeting when Petitioner requested a similar op-portunity.Finally, the very fact that the Employer had relativelyfew employees indicates to us that all the employees would be fullyaware of the favored treatment, and we are also satisfied that thegranting of permission to the Petitioner to hold a meeting in the plantduring nonworking time would not have disrupted plant operations.The Employer's refusal to grant the Petitioner's request, after per-mitting the Intervenor the privilege of holding its meeting, createda glaring imbalance in opportunities for electioneering.Havingmade its facilities available to the Intervenor, the Employer, in ouropinion, was under an obligation to grant the Petitioner the right toaddress the employees under similar circumstances.We would, there-fore, set aside the election and direct that a new election be conducted.Local 1905, Carpet,Linoleum&Soft Tile Layers[James D. Gib-son and Earl P.Bigham,d/b/a Southwestern Floor Co., a part-nership]andButcher & Sweeney Construction Co., Inc.Local 1905,Carpet,Linoleum&Soft Tile Layers[Builders Serv-ice Co.,Inc.]andCain&Cain,Inc.andFort Worth Chapter,Associated General Contractors.Cases Nos. 16-CD-17, 16-CD-18, and 16-CD-19. June 27, 1963DECISION AND ORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the National LaborRelationsAct following the filing of charges under Section8(b) (4) (D) of the Act. A hearing was held before T. Lowry Whit-taker, hearing officer, on January 31, February 1, 11, 20, 21, and 25,1963.All parties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings of the hearing of-ficer made at the hearing are free from prejudicial error and are here-by affirmed.Briefs filed by the Employers, the Carpenters, andthe Painters have been duly considered.'Upon the entire record in these cases, the Board 2 makes the follow-ing findings :1.As stipulated by the parties, Butcher & Sweeney ConstructionCo., Inc. (hereinafter referred to as Butcher & Sweeney), Cain &The request for oral argument made by Respondent, Local 1905, Carpet, Linoleum &Soft Tile Layers, is hereby denied, as the record and briefs adequately present the issuesand the positions of the parties.3 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with these cases to a three-member panel[Chairman McCulloch and Members Fanning and Brown].143 NLRB No. 39. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDCain, Inc., and Thos. S. Byrne, Inc., are each separately engaged inthe business of general contracting in the State of Texas. In the 12-month period ending January 31, 1963, Butcher & Sweeney receivedgoods and materials valued in excess of $50,000 directly from outsidethe State of Texas.During the calendar year 1962, Cain & Cain, Inc.,and Thos. S. Byrne, Inc., received goods and materials valued in ex-cess of $100,000 directly from outside the State of Texas.We findthat each of the above general contractors is engaged in commercewithin the meaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.2.The parties further stipulated, and we find, that Local 1905,Carpet, Linoleum & Soft Tile Layers, affiliated with the Brotherhoodof Painters, Decorators and Paperhangers of America, AFL-CIO(hereinafter referred to as the Painters), and Local 1822, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (here-inafter referred to as the Carpenters), are labor organizations withinthe meaning of Section 2 (5) of the Act.3.The dispute :A. BackgroundThe Carpenters and the Painters have since at least July 6, 1942,been members of the Building and Construction Trades Department,AFL-CIO, and by virtue of this membership have been bound bythe Department's plan for the settlement of jurisdictional disputes.On July 6, 1942, pursuant to procedures then in effect, a decision com-monly known and referred to as the "Peter Eller" decision was issuedwith respect to a dispute between the Carpenters, Painters, and sev-eral other unions over the laying of floor tile and linoleum.Thedecision divided the jurisdiction of the work in question between theCarpenters and the Painters, the former being granted all the ter-ritory east of Kansas City, Missouri, and the latter being grantedKansas City and all territory to the west.Fort Worth, site of thepresent disputes, is west of Kansas City.Although it appears that the Carpenters and the Painters there-after generally abided by the Eller decision, it further appears thatthere was very little resilient floor laying work to be done in the FortWorth area, and that until recently the Painters did not police theaward of such work. Thus, for approximately 20 years following the"Peter Eller" decision, the tile-laying work was done by either Car-penters, Painters, or nonunion employees, depending on who the par-ticular contractor happened to be.During the mid-1950's, however,the use of resilient tile for floors became more popular, and the de-mand for it steadily increased.This precipitated a series of jurisdic-tional disputes between the Carpenters and Painters over the layingof various types of floor covering.However, it is clear that theNational Joint Board for the Settlement of Jurisdictional Disputes LOCAL 1905, CARPET, LINOLEUM & SOFT TILE LAYERS253adhered to the Eller decision and regularly awarded the work to thePainters whenever it was called on to resolve the disputes and thesitus of the work was west of Kansas City. Because of the recurringdisputes, Carpenters Local 1822 and Painters Local 318 (the prede-cessor of Local 1905 as to the particular work in question) enteredinto an agreement on August 23, 1961, in which Local 1822 agreedboth to abide by the "Peter Eller" decision and to claim no jurisdic-tion in the laying of resilient floor covering in Fort Worth.However,because the geographical area of Local 318's jurisdiction was too largeto enable it to police effectively the assignment of floor-covering workin Fort Worth, Painters Local 1905 was chartered in November 1962to represent the Fort Worth area exclusively.The disputes in ques-tion arose shortly thereafter.B. The factsButcher & Sweeney was the general contractor on the county jailjob, and originally subcontracted the laying of resilient floor tile toone Campbell.When Campbell died, his superintendent, James D.Gibson, formed a partnership with Earl P. Bigham, SouthwesternFloor Co. (herein called Southwestern), and this subcontract is oneof the assets they acquired.Builders Service Co., Inc. (hereinafterreferred to as Builders Service), was the subcontractor installingflooring at both the Harris Hospital and Neiman-Marcus jobs. Cain& Cain, Inc., was the general contractor on the former and Thos. S.Byrne, Inc., was the general contractor on the latter.As superintendent for Campbell, James Gibson had been aware ofthe Painters' claim to resilient floor laying, although he testified thathe could not remember actually seeing a letter from Painters Local318 to Campbell, dated November 8, 1961, in which the Painters madereference to the "Peter Eller" decision and stated its determinationto enforce its jurisdiction in the linoleum and soft tile laying fields.Gibson also was aware of the jurisdictional dispute with respect tothe laying of tile on the First National Bank Building in Fort Worth,which was settled by an award of the National Joint Board to thePainters on November 14, 1960.Nevertheless, in August 1962, basedon economic considerations, Southwestern wrote a letter to CarpentersLocal 1822 signifying its intention to employ carpenters in the futurefor floor-laying jobs.Early in November 1962, Southwestern becamean associate member of the Associated General Contractors (herein-after referred to as AGO) and attempted, on the County Jail jobwhich it began about the same time, to follow the wage rates set outin the contract between the AGC and Local 1822 33 As an associatememberof the AGC, Southwestern was bound neither by Joint Boardprocedure nor by any contracts negotiated by AGC. Special authorization was requiredby the AGC before it undertook to bind any of its members or associate members. 254DECISIONS OF NATIONAL LABORRELATIONS BOARDIn the middle of November and on several occasions in December,Don Hanson, the business representative of Local 1905, approachedGibson at the jail job and asked him to sign a contract with thePainters.Gibson refused.On December 6, Local 1905 picketed thejail job, and again on various dates until December 17.4As a resultsecondary employees whose unions were members of the Fort WorthBuilding & Construction Trades Council left the job.As stated above, Builders Service was the subcontractor on both theHarris Hospital and Neiman-Marcus jobs.Builders Service is alsoan associate member of AGC, has no labor contracts, and has notauthorized AGC to bargain for it.On November 8, 1961, BuildersService received a copy of the letter sent out by Painters Local 318 tothe various floor tile subcontractors asserting its jurisdiction underthe "Peter Eller" award and stating that it would henceforth enforceits claim to the work.However, on November 21, 1962, for economicreasons similar to those of Southwestern's, Builders Service advisedCarpenters Local 1822 that it intended to use carpenters to installresilient floor covering in the future.In the middle of December 1962, Business Agent Hanson of PaintersLocal 1905 told President Robert Hebert of Builders Service that hewanted to discuss the signing of a contract concerning the Neiman-Marcus job.At the same time, Hanson threatened to picket theHarris Hospital job if painters did not get the tile-laying work.Clayton Buckelew, a foreman for Builders Service, testified thatHanson had approached him on the Neiman-Marcus job and threat-ened to picket it if Buckelew used nonpainter employees to lay thetile.Hanson denies that he threatened to picket the Neiman-Marcusjob.The Harris Hospital job was picketed by Local 1905 on Janu-ary 3, 4, 5, 6, 7, and 8, 1963, the picket sign being identical to thatused on the County Jail job with the exception that the BuildersService name was substituted for that of Southwestern Floor Co.'C. Contentions of the partiesThe Employers 6 contend that they are bound neither by any de-cisionsof the National Joint Board for the Settlement of Jurisdic-tional Disputes nor by the agreement between Painters Local 318 andCarpenters Local 1822, dated August 23 and November 2, 1961, inwhich the Carpenters disclaimed jurisdiction over the laying of re-silient floor covering in Fort Worth.The Employers further contendthat they have assigned the work to the Carpenters on the basis of their'The picketsign read:"SouthwesternFloor Companyisunfair.Have not signed acollective bargaining agreement with Carpet, Linoleum & Soft Tile Layers, Local 1905.We are picketing againstSouthwestern Floor Company only."Seefootnote 4.eThe term "Employers,"when used herein, refers to the subcontractors,SouthwesternFloor Co. andBuilders ServiceCo., Inc. LOCAL 1905, CARPET, LINOLEUM & SOFT TILE LAYERS255own and industry practice, the skills and work involved, and theeconomy and efficiency of their operations.The Carpenters asserts that no jurisdictional dispute within themeaning of Section 10(k) of the Act exists inasmuch as it does notclaim jurisdiction over the work in dispute.The Painters contends that there is no jurisdictional dispute forthe reason that the work is not claimed by the Carpenters.Alterna-tively, it contends that it is entitled to the work on the basis of awardsby the National Joint Board, area practice, skills and nature of thework involved, and an agreement between the unions concerned.D. Applicability of the statuteOn August 23, 1961, in an agreement between the Carpenters andPainters Local 318, Carpenters Local 1822 agreed to abide by the"Peter Eller" decision and to claim no jurisdiction in the laying ofresilient floor covering in FortWorth.On January 29, 1963, 2 daysbefore thestart of thehearing in these cases,the president of theInternational Carpenters Union informed the Board that there wasnodisputeinvolvingthe Carpenters and reaffirmed his union's inten-tion to be bound by the"Peter Eller"decision.On January 31, 1963,the International Carpenters Union instructedLocal 1822to cease itsparticipation in the 10(k) hearing and to abide by the"Peter Eller"decision,and on the same day the officers of Local 1822 voted to dismissthe local's attorney and withdraw from the case,which they did.The business agent of Local 1822 repeatedly testified that his localhas never claimed jurisdiction over the laying of resilient floor cover-ing inthe area and does not claim it now. Finally,the brief submittedto the Board on behalf of the International Carpenters Union andLocal 1822 again acknowledges the continued existence and effective-ness of the"Peter Eller"decision and restated the position that thework in dispute is not within the Carpenters'jurisdiction in thegeographical area where the dispute arose.We take this to mean, inthe circumstances,that the employees represented by the Carpentershave withdrawnand no longer are either performing or seeking toperform the particular work under consideration here.The Board has noted on previous occasions 7 that implicit in thethrust of the Supreme Court's decisionin theCBScase8is the proposi-tion that Sections 8 (b) (4) (D)and 10 (k) were limited to situations in-volving competing claims betweenrivalgroups of employees,and were'Highway TruckdraversdHelpers, Local 107 International Brotherhood of Teamsters,etc (Safeway Stores,Incorporated),134 NLRB 1320;Sheet Metal Workers InternationalAssociation,Local Union No. 272(Valley Sheet Metal Company),136 NLRB 1402,Wood,Wire&Metal Lathers International Union, Local No. 328, AFL-CIO (Acoustics &Specialties,Inc ),139 NLRB 5988N L R B v. Radio and Television Broadcast Engineers Union, Local 1212(ColumbiaBroadcasting System),364 U.S 573 256DECISIONSOF NATIONALLABOR RELATIONS BOARDnot designed to require the Board to arbitrate a dispute between aunion and an employer when no such competing claims are involved.At present, there are no such competing claims here.Accordingly,we find, on the entire record, that the facts herein do not present ajurisdictional dispute within the meaning of Section 8(b) (4) (D) and10(k) of the Act.We shall therefore quash the notice of hearing.ORDER[The Board quashed the notice of hearing.]Raley's Inc. d/b/a Raley's SupermarketsandBuilding ServiceEmployees InternationalUnion22,AFL-CIO, Petitioner..CaseNo. 20-RC-5262.June 27, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearingofficer.The hearing officer's rulingsmade atthe hearingare free.from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization 1 involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:The Petitioner seeks a unit of 14 janitors and 3 bottle sorters em-ployed at the Employer's 12 retail food stores located in the Sacra-mento, California, metropolitan area.The janitors mop and sweepthe floors, clean the glass doors, and carry refuse to a disposal pointoutside the stores.They work an 8-hour day but begin about 3 hoursbefore the clerks do.The bottle sorters sort empty bottles in shedsoutside the stores.Other employees of the Employer have been rep-resented by the Intervenor for more than 20 years on a multiemployerbasis with retail store employees of a number of other employersin the area.With respect to these employees, bargaining is conductedthrough the Sacramento Valley Employers' Council, herein called theCouncil, and the Council and the Intervenor are currently parties to1Rc+tail Clerks Union,Local No.588, A.F.L.-C.I.O, hereinafter referred to as the Inter-venor, was allowed to intervene at the hearing on the basis of a contractual interest.143 NLRB No. 40.